691 S.E.2d 711 (2010)
STATE of North Carolina
v.
Wilbur William FOLSTON.
No. 317P09.
Supreme Court of North Carolina.
January 28, 2010.
Elizabeth Parsons, Assistant Attorney General, for State.
Katherine Jane Allen, Assistant Appellate Defender, for Wilbur William Folston.

AMENDED ORDER
Upon consideration of the petition filed by State of NC on the 7th of August 2009 for Writ of Supersedeas of the order of the Superior Court of Cleveland County, the following order was entered and is hereby certified to the Superior Court of Cleveland County:
"Allowed by order of the Court in conference, this the 28th of January 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).